Dawson, J.
(dissenting in part) : With much that is said in the opinion I agree. But I think that when a contractor is invited to bid upon a proposed letting of construction work and is required to post a sum of money with his bid as an. evidence of his good faith and as a pledge that he will make a formal contract to do the work if he is awarded the contract upon his bid, the sum of money thus posted or pledged by the successful bidder is merely liquidated damages. If the successful bidder fails to come forward and make the formal contract which by his bid he promised to make, the extent of the consequences of his failure to do so is already measured by the parties themselves, and is paid in full when the recanting contractor’s pledged money is appropriated by the party who accepted his bid and awarded him the contract. I take judicial notice, also, that this view of such incidents is the one commonly understood and followed throughout this state by official boards and officers having contracts to let, and by contractors who bid for such contracts.